Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               Election/Restrictions 
1.       Claims 1, 3-8 are allowable. Claims 9-20 were previously withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Groups I, II and III, as set forth in the Office action mailed on 6/25/2020 is hereby withdrawn and claims 9-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
                                                     
                                                     ALLOWANCE
2.    Claims 1, 3-26 and 28-29 are allowable while 2 and 27 are cancelled. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of an impeller drives the dry ice from the dry ice hopper against a screen, which converts the dry ice into a dry ice snow; the agitator is coupled to the drive shaft, such that operation of the pump causes rotation of the agitator and agitates the mixture of the fluid coolant and milled dry ice.
4.      Closest prior art: Germanus et al. (DE102016105334) discloses an apparatus (refer to Fig. 1) for providing cooled air (via heat exchanger 13; Fig. 1), comprising: an insulated vessel (i.e. heat- insulating steam envelope 15 around the carbon dioxide particles 21, refer to par. 27) containing a fluid coolant (11); a dry ice mill (refer to par. 21, wherein atomization of solid carbon dioxide to produce dry ice snow which is considered a production of dry ice by dry ice mill) configured to mill dry ice (21) into the fluid coolant (11) within the insulated vessel (15); a fluid coolant loop (10, a cooling circuit) connecting the insulated vessel (15) and a heat exchanger (13), where the fluid coolant loop (10) is configured to deliver the fluid coolant (11) to the heat exchanger (13) and return the fluid coolant (11) to the insulated vessel (15); a pump (14) operatively coupled with the fluid coolant loop (10) to transport the fluid coolant (11) through the fluid coolant loop (10), (refer to Fig. 1); an agitator (16) disposed within the insulated vessel (15), (as can be seen in Fig. 1); the agitator (16) agitates a mixture of the fluid coolant (11) and milled dry ice (21), (refer to par. 33), (note: that atomization of solid carbon dioxide stated in par. 21 is considered as milled dry ice produced as dry ice snow) within the insulated vessel (15); and provides the cooled air (cooled air in cooling environment 12; Fig. 1).
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                
    

                                                   Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763